lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2332 DiSCip|ihary DOCket NO. 3

Petitioner : No. 181 DB 2016
v. : Attorney Registration No. 23348
ANTHONY B. REARDEN, lll, : (Berks County)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 5th day of January, 2017, upon consideration of the
Recommendation of the Three-l\/|em|oer Panel of the Disciplinary Board, the Joint
Petition in Support of Discipline is granted, and Anthony B. Rearden, lll, is suspended

for a period of three years. He shall comply with all the provisions of Pa.R.D.E. 217.